     Case 2:19-cv-01892-WBS-EFB Document 23 Filed 07/08/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
                                    UNITED STATES DISTRICT COURT
 8
 9                                  EASTERN DISTRICT OF CALIFORNIA

10                                        SACRAMENTO DIVISION
11   THE TRAVELERS INDEMNITY                             Case No. 2:19-CV-01892-WBS-EFB
     COMPANY, a Connecticut
12   corporation,                                        ORDER GRANTING STIPULATED
                                                         REQUEST OF THE
13                    Plaintiff,                         PARTIES TO CONTINUE TO STAY
                                                         THIS ACTION PENDING
14
               v.                                        PROCEEDINGS IN
15                                                       UNDERLYING ACTION
     CALIFORNIA DEPARTMENT OF
16   TOXIC SUBSTANCES CONTROL;
     TOXIC SUBSTANCES CONTROL
17   ACCOUNT; and COLLINS &
18   AIKMAN PRODUCTS, LLC, a                             Complaint Filed:       September 18, 2019
     cancelled Delaware limited liability
19   company,

20                    Defendants,
21
22             The Court, having considered the parties’ joint request that this insurance coverage action
23   continue to be stayed pending proceedings in an underlying case entitled California Department
24   of Toxic Substances Control, et al. v. Jim Dobbas, Inc., et al., E.D. Cal., Case No. 2:14-CV-
25   00595-WBS-EFB (the “DTSC Action”), finds that good cause exists to continue to stay this
26   action, and grant the requested stay on the following terms:
27             1.     -This case continues to be stayed pending resolution of the DTSC Action, or upon
28
     5074822                                1
     ORDER GRANTING STIPULATED REQUEST OF THE PARTIES TO CONTINUE TO STAY THIS ACTION
     PENDING PROCEEDINGS IN UNDERLYING ACTION
     Case 2:19-cv-01892-WBS-EFB Document 23 Filed 07/08/20 Page 2 of 2



 1   thirty (30) days’ written notice of either party, whichever is earlier; and that all pending hearings

 2   or conferences be taken off calendar, and all deadlines related to or triggered by those hearings

 3   or conferences be vacated;

 4             2.   The Status conference is continued to November 23, 2020 at 1:30 p.m. in

 5   Courtroom 5 (WBS), at which time, if the case has not been dismissed and the stay has not been

 6   lifted, the Court shall hear from the parties as to whether good cause exists to extend the stay of

 7   this action. The parties shall file a further joint status report no later than November 9, 2020 if

 8   the case has not been dismissed by that date.

 9             IT IS SO ORDERED.
10
11   Dated: July 8, 2020

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     5074822                                2
     ORDER GRANTING STIPULATED REQUEST OF THE PARTIES TO CONTINUE TO STAY THIS ACTION
     PENDING PROCEEDINGS IN UNDERLYING ACTION
